In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0375V
                                          UNPUBLISHED


    AMY REDFORD,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: September 25, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Petitioner’s Motion for a Decision
    HUMAN SERVICES,                                             Dismissing the Petition; Influenza
                                                                (Flu) Vaccine; Guillain-Barre
                         Respondent.                            Syndrome (GBS)


Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                                 DECISION1

       On March 12, 2019, Amy Redford filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”) after
receiving an influenza vaccine in December 2012. Petition at 1.

         On August 5, 2020, Petitioner moved for a decision dismissing her petition,
    acknowledging that insufficient evidence exists to demonstrate entitlement to
    compensation. ECF No. 30.3 Petitioner acknowledged in her motion that she “was unable
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

3Although Petitioner filed her motion using the CM/ECF event for a motion to dismiss pursuant to Vaccine
Rule 21(a), it is clear that Petitioner intended to file a motion to dismiss which would result in a judgement.
The title of her motion is “Petitioner’s Motion for Decision Dismissing Petition.” Furthermore, in the motion,
Petitioner acknowledges that her request will result in a decision (as opposed to an order concluding
proceedings) and later judgement which she can reject to preserve any future civil claim.
    to obtain any record confirming vaccine administration.” Id. at ¶ 1. “Without this
    supporting documentation, [P]etitioner understands that she will be unable to prove that
    she is entitled to compensation in the Vaccine Program.” Id. Petitioner indicated that she
    “understands that a decision against her by the Special Master dismissing her petition
    will result in a judgement against her . . . [and] has been advised that such a judgment
    will end all of her rights in the Vaccine Program.” Id. at ¶ 3.

        To receive compensation under the Program, Petitioner must prove that she
received a vaccine covered by the Vaccine Program and then suffered either 1) a “Table
Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding to a covered
vaccine, or 2) an injury that was actually caused by a covered vaccine. See §§ 13(a)(1)(A)
and 11(c)(1). Examination of the record shows there is no evidence that Petitioner
received an influenza vaccine in December 2012 as alleged.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the medical
records or by a medical opinion. § 13(a)(1). In this case, the record does not contain
medical records or a medical opinion sufficient to demonstrate that Petitioner received or
was injured by a vaccine covered by the Vaccine Program. For these reasons, and in
accordance with § 12(d)(3)(A), Petitioner’s claim for compensation is DENIED and
this case is DISMISSED for insufficient proof. The Clerk shall enter judgment
accordingly.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2